1 Investor Day September 18, 2014 2 Index Tab # Description Introduction 1. Strategic Overview 2. Aerospace Review 3. Distribution Review 4. Financial Overview 5. Aerospace - Aerosystems 6. Aerospace - Specialty Bearings 7. Aerospace - Fuzing and Precision Products 8. Distribution - Platform Product Solutions 9. Distribution - Platform Value Added Solutions Wrap-up Appendix I - Non-GAAP Reconciliations Appendix II - Presenters 3 Forward Looking Statements This presentation contains "forward-looking statements" within the meaning of the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements also may be included in other publicly available documents issued by the company and in oral statements made by our officers and representatives from time to time. These forward-looking statements are intended to provide management's current expectations or plans for our future operating and financial performance, based on assumptions currently believed to be valid. They can be identified by the use of words such as "anticipate," "intend," "plan," "goal," "seek," "believe," "project," "estimate," "expect," "strategy," "future," "likely," "may," "should," "would," "could," "will" and other words of similar meaning in connection with a discussion of future operating or financial performance.
